Phipps, Judge.
Jackie and Valdina Oliver sued Willie Wright for damages after vehicles the Olivers purchased through Wright turned out to have been stolen. The jury returned a verdict awarding the Olivers $11,250 based on a finding that Wright breached an implied warranty of title under OCGA § 11-2-312 when he sold one of the vehicles. Wright appeals judgment entered on the verdict. Wright contends that the trial court erred in denying his motion for directed verdict. Wright maintains that the evidence shows without dispute that he did not sell the vehicle to the Olivers, but simply put them in touch with the owner and agreed to pick up and deliver the vehicle for $400. The Olivers, however, testified that Wright represented himself as being in partnership with the owner, and they agreed to purchase the vehicle from Wright.1 Thus there is evidence authorizing a jury to find that Wright sold the vehicle. Consequently, the court correctly denied Wright’s motion for directed verdict.2

Judgment affirmed.


Smith, P. J., and Barnes, J., concur.

Debra G. Gomez, for appellant.
John E. Morrison, for appellees.

 Compare Derryberry v. Robinson, 154 Ga. App. 694, 695 (1) (269 SE2d 525) (1980).


 See generally Guagliardo v. Jones, 238 Ga. App. 668, 669 (518 SE2d 925) (1999).